Citation Nr: 0107862	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  99-18 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disorder, 
including arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945 and again from August 1950 to April 1952.  This claim 
comes before the Board of Veteran's Appeals (BVA or Board) 
from a May 1999, rating decision of the Regional Office in 
St. Louis, Missouri (RO), which denied the benefit sought on 
appeal. 


FINDINGS OF FACT

1.  All the relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Arthritis of the lumbar spine was not manifested during 
service or within one year of separation from service.

3.  A low back disorder is not causally or etiologically 
related to service or to a service connected disability.


CONCLUSION OF LAW

A low back disorder, including arthritis, was not incurred in 
or aggravated by active service, may not presumed to be so 
incurred, and is not proximately due to or the result of a 
service connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 1154 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as is mandated by current law.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 3(a), 114 Stat. 2096__(2000).  Specifically, the Board 
notes that the veteran's service medical records were 
obtained and that the veteran was afforded a VA examination.  
The veteran has also submitted records representing 
examinations by private physicians.  In the rating decision 
and the Statement of the Case the veteran was informed of the 
need to submit evidence of a causal relationship between the 
service connected right ankle disability and his back 
disorder.  The veteran submitted no additional evidence.  The 
veteran was also given the option of a personal hearing but 
declined.  He has filed a brief on appeal with the assistance 
of his representative.  Under these circumstances, the Board 
finds that the VA has satisfied its duty to assist and that 
the case is ready for appellate review.

This appeal arises out of the veteran's claim for secondary 
service connection for a low back disorder.  In particular, 
the veteran maintains that arthritis of his low back 
developed as a result of a service connected ankle 
disability.

The Board notes that there is ample medical evidence of 
record detailing the veteran's service connected right ankle 
disability.  Moreover, the veteran has been examined and 
diagnosed by a VA examiner as having degenerative joint 
disease of the thoracic and lumbar spine, spondylosis of the 
thoracic and lumbar spine, as well as grade one 
spondylolisthesis at L4 and L5.  Therefore, the primary focus 
of this appeal will be on whether the necessary causal 
relationship exists between the veteran's service connected 
right ankle disability and his current low back disorder.

Service connection will be granted for a disability resulting 
from a disease or personal injury incurred in the line of 
duty or for aggravation resulting from disease or personal 
injury incurred in the line of duty.  See 38 U.S.C.A § 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Where 
certain diseases, such as arthritis, are manifested to a 
compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  
See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, a disability which is proximately caused due to or 
the result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a).  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to the result of a service-connected condition, such veteran 
shall be compensated for the degree of disability (but only 
to that degree) over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

Examining the evidence, the veteran's service medical records 
reveal no complaints or treatment of a low back disorder.  
Similarly, a VA examination conducted on the veteran in 
February 1964, while dealing primarily with the veteran's 
ankle disability, made no mention of any complaints regarding 
or treatment for a low back disorder. 

In March 1999, the veteran was afforded VA examination.  The 
veteran stated that for the last for of five years he had 
daily back pain and/or stiffness.  The examiner noted that 
the veteran did not have any history of back injury. The 
veteran stated pain occurred upon bending and lifting.  
Resting, sitting, and aspirin, or a combination thereof, 
relieved discomfort.  The examination report records the 
veteran's range of motion which the examiner found was 
normal.  There was no pain upon range of motion exercises, 
and no objective evidence of painful motion, spasm, weakness, 
or even tenderness.  There was no gross kyphosis, scoliosis, 
or lordosis noted.  The musculature of the back was normal, 
and no neurological difficulties were noted.  The examiner 
diagnosed the veteran with degenerative joint disease of the 
thoracic and lumbar spine, spondylosis of the thoracic and 
lumbar spine, and grade one spondylolisthesis at L4 and L5.  
The examiner concluded that in view of the minimal discomfort 
the right ankle currently posed the veteran, along with the 
minimal, if any, difficulties regarding the ankle bearing 
weight, it is his opinion that the degenerative changes of 
the veteran's spine are not related to his ankles.

Michael S. Clark, M.D., a private physician, examined the 
veteran's low back in June of 1999.  Upon examination, the 
physician noted that the veteran reported that he walked in 
an awkward fashion, but his gait was not particularly awkward 
on examination .  He noted spondylosis in the veteran's 
lumbar spine.  Though the veteran contended that the 
fractured ankle was the cause of his back pain, Dr. Clark 
stated that, "[m]edically this would be difficult to say one 
way or the other."

Based on this evidence the Board finds that service 
connection for a low back disorder, including arthritis, is 
not warranted.  Service medical records contain no evidence 
of a back disorder during service and there is no evidence of 
the presence of arthritis within one year of the veteran's 
separation from service.  In addition, there is no medical 
evidence that relates a current low back disorder to service.  
Therefore, there is no basis to establish service connection 
for a low back disorder, including arthritis, on a direct or 
presumptive basis.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As for the veteran's contention that he has a low back 
disorder that is due to his service connected right ankle 
disability, there is no competent medical evidence supporting 
this contention.  The veteran submitted medical records from 
Dr. Clark which addressed the veteran's low back disorder, 
and he was unable or unwilling to draw a causal link between 
the veteran's service connected right ankle disability and 
the low back disorder.  He specifically stated that medically 
it would be difficult to say one way or the other.  
Alternatively, a VA examiner made a finding that the 
veteran's low back disorder was not causally linked to the 
veteran's service connected ankle disability.  This being the 
case, the medical evidence weighs against the veteran's 
claim.

This leaves only the veteran's contention that such a causal 
connection exists, and this evidence is not sufficient for 
granting service connection.  "Where the determinative issue 
involves a medical diagnosis, competent medical testimony is 
required.  This burden cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions."  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992); 
Grovttveit v. Brown, 5 Vet. App. 91, 93 (1993).

In the determination of the probative weight of the evidence 
presented as a whole, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the claimant shall prevail on the issue.  See 
Alemany v. Brown, 9 Vet. App. 52, 59 (1993).  A claim may be 
denied only if the Board specifically finds that the 
preponderance of the evidence is clearly against the 
veteran's claim.  

There currently being no competent medical evidence in 
support of the veteran's claim, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, the Board concludes that service connection for 
the veteran's low back disorder, including arthritis, is not 
established.  


ORDER

Service connection for low back disorder, including 
arthritis, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

